DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 11/15/2021 have been considered by the examiner (see attached PTO-1449). 

Specification
The disclosure is objected to because of the following: 
a.	For paragraphs 28-29, the statements, in paragraph 28, that “As an example of obtaining audio, the first device 104 may be configured to obtain first audio directed to the first device 104 from the second device 106. For example, the first device 104 may obtain the first audio from a microphone of the first device 104 or from another device that is communicatively coupled to the first device 104”, are logically confused or conflict, for which it is unclear/unknown what specific meaning/intention really is. Similar statements also appear in paragraph 29. Appropriate correction/clarification is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,176,944 hereinafter referenced as P944. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1-8, comparison of limitations between the claim of instant application and claim(s) of P944 as following: 
Claims of instant application 
Claims of P944
1. A method comprising: 









obtaining, at a first device, a transcription of audio of a communication session involving the first device; 

obtaining a level of user understanding of the transcription, the level of the user understanding of the transcription being determined based on behavior of the user; 

in response to the level of user understanding satisfying a threshold, obtaining, at the first device, a summary of the transcription; and 


presenting, on a display, at least one of the summary and the transcription.  


2. The method of claim 1, wherein obtaining the summary of the transcription includes the first device generating the summary during the communication session using the transcription of the communication session. 
 
3. The method of claim 1, 
wherein both the summary and the transcription are presented on the display simultaneously.  




4. The method of claim 1, further comprising: 

obtaining, at the first device, the audio of the communication session; and 


sending, from the first device, the audio to a transcription system, wherein the first device obtains the transcription from the transcription system.  

5. The method of claim 1, 
wherein the behavior of the user used to determine the level of the user understanding of the transcription includes one or more of: image data of the user and sound data from the audio.  



6. The method of claim 5, 
wherein the image data includes one or more of facial expressions of the user and a location of focus of eyes of the user.  




7. The method of claim 5, wherein the sound data includes one or more of words spoken by the user and audio characteristics of speech of the user.  




8. The method of claim 1, further comprising ceasing to present the summary in response to an indication of an occurrence of an event associated with the communication session.  


1. A method comprising: 

obtaining, at a first device, audio directed to the first device from a second device during a communication session between the first device and the second device; 

sending, from the first device, the audio to a transcription system; 

obtaining, at the first device, a transcription during the communication session from the transcription system based on the audio;

obtaining a level of user understanding of the transcription, the level of the user understanding of the transcription being determined based on behavior of the user; 

in response to the level of user understanding satisfying a threshold, obtaining, at the first device, a summary of the transcription during the communication session; and 

presenting, on a display, both the summary and the transcription simultaneously during the communication session.

2. The method of claim 1, wherein obtaining the summary of the transcription includes the first device generating the summary during the communication session using the transcription of the communication session.

(From claim 1)
presenting, on a display, both the summary and the transcription simultaneously during the communication session.




(From claim 1)

obtaining, at a first device, audio directed to the first device from a second device during a communication session between the first device and the second device; 
sending, from the first device, the audio to a transcription system; 



8. The method of claim 1, 
wherein the behavior of the user used to determine the level of the user understanding of the transcription includes one or more of: facial expressions of the user, audio levels of the user, words spoken by the user, and the user reading the transcription.


(from claim 8)
wherein the behavior of the user used to determine the level of the user understanding of the transcription includes one or more of: facial expressions of the user, audio levels of the user, words spoken by the user, and the user reading the transcription.

(from claim 8)
wherein the behavior of the user used to determine the level of the user understanding of the transcription includes one or more of: facial expressions of the user, audio levels of the user, words spoken by the user, and the user reading the transcription.

7. The method of claim 1, further comprising ceasing to present the summary in response to an indication of an occurrence of an event associated with the communication session.




Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that variation of claim limitations between the claimed inventions of the instant application and P944 would be substantially within the same/similar scope of the inventive idea/concept in term of patentable distinguishability, and implementation from P944 to instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 9-15, they recite a system (apparatus). The rejection is based on the same reasons described for claims 1-3, 5-7 and 4 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
Regarding claims 16-20, they recite a system (apparatus). The rejection is based on the same reasons described for claims 1, 3 and 5-7 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
October 21, 2022
/QI HAN/Primary Examiner, Art Unit 2659